I concur in the result on the ground that the proper certifications by the county clerks did not appear on the petition sections. I also agree that the most specific address possible should appear opposite the signature of the signer. This is to permit the clerk to check with the registration lists. The Legislature did not require the voting precinct to be filled in for the simple reason that it realized that many signers would not remember their voting precinct, but each would know his address. Thus the clerk, from the address, could trace the proper registration book in which the signer's name should appear. But I see nothing in the law which requires us by express language or implication to construe it to the effect that such address must be written in by the signer himself. The law does not say that "each signer must write his name and address"; it says "the address of such signer shall be written opposite his name on the same line," thus seemingly leaving it open to some other than the signer to do so. I do not think the slight implication that the signer himself must write in his address which arises from the words contained in section 25-10-8, reading that the acknowledging officer must certify that the signer has signed his name and "written his post office address and residence correctly," is strong *Page 41 
enough to overcome the reasoning which tells us that such would be a useless requirement. If the address appears at all either by some one else writing it in or by ditto marks, it is sufficient to give the clerk or any other citizen the information he needs to make the check. That is the real purpose of requiring the address of the voter. There may be other purposes but they are all served by the appearance of the address regardless of who writes it in. I think it would be preferable for the signer to do so. It insures likelihood of more accuracy and one who signs and runs away is more likely to have been more casual than he who adds an address in his own handwriting; and carelessness in these matters should be discouraged. It is somewhat likely that the withdrawers were much too casual in the beginning, but I do not see that the statute requires the address to be added by the signer.
Nor can I agree with the holding that the signers of the circulation sheets may withdraw any time before the Secretary of State has acted on the petition, i.e., any time before he marks it as sufficient or insufficient. I think the line of cases represented by Uhl v. Collins, 217 Cal. 1, 17 P.2d 99, 85 A.L.R. 1370, represent the better holdings. The law is silent regarding the right to withdraw. This leaves us free to adopt a rule regarding withdrawals which will permit the law to work. The rule announced by the opinion of the court, it appears, works a practical nullification of the law. The decision in the beginning pays unctuous homage to the court's obligation to construe laws so they may be workable wherever possible. Says the opinion:
"Officers should interpret the law, if possible, so as to sustain it and make its purposes effective, and bring about the purposes intended by the legislature."
The opinion ends by laying down a rule not even involved in construction, which practically makes the law useless. Initiating a law under this ruling is now too hazardous for anyone *Page 42 
to try it. In this case the proponents of the petition for initiation procured considerably more names than the irreducible minimum required by statute. While the clerks of the different counties were checking over the names, the opponents of the proposed law were busy procuring withdrawals. By the time the statement of withdrawals and the certified petitions reach the Secretary of State, and are checked up it would be ordinarily too late to supply the deficiency. No one will now hazard the effort, time, and expense to obtain names only to find that what has been done can be quickly undone by opponents of the proposed law. Moreover, the task of checking the withdrawals from each county against the signatures from each county is one of considerable magnitude requiring extra clerical help and much time and effort. There being nothing in the law respecting withdrawals, this court was free to lay down a rule which would have permitted the law to work.
If any withdrawing of signatures is to be permitted, the question presented is: Where is the point of time beyond which a signer should not be permitted to withdraw his name? The practical answer is: "At such time after which much effort would be expended by the county clerks and the effort of the circulators of the petition virtually nullified." A signer of a petition should have some responsibility for the act of affixation. It is common knowledge that most people can be persuaded to sign almost any petition and equally as easily persuaded to withdraw, and perhaps as easily persuaded to again sign. He who affixes his signature had better understand that he at that time does it for better or for worse, but that at all events if he has been misled or concludes after mature thought, that he made a mistake, let him look up the circulator who procured his signature and ask to erase it, and if that is refused file with the clerk his desire to remove it before the clerk begins the arduous work of checking with the registration lists. When the clerk begins his work of checking, if not at the time the petition is filed with him, what is *Page 43 
equivalent to the satute of limitations for the withdrawal of a signature has run.
The Initiative and Referendum Act provided for a certain method of getting a proposed law on the ballots. It did not intend to make the process one of a running haphazard debate between proponents and opponents of the proposed measure directed to the signers, the winner in that debate probably being the side which had time to get in the last word. After the Secretary of State goes over all the names certified as proper signers by the county clerks, he is compelled to go all over it again and eliminate those withdrawing and after that the proponents, if they have time, fill up the deficiency in names and these again must go to the county clerks. Signers, after all, do not pass the law; they only serve to initiate it. And this initiation should be complete when the required number of qualified signers are on the petition sections reaching the offices of the county clerks. The qualified signers should not be able to "uninitiate" the proposed act by withdrawing after their names come to the county clerk. It appears to me that this view is more in keeping with the case of Salt Lake  Utah R. Co. v. Payson City, cited in the court's opinion. The effect of that ruling was to allow a person who sought to defeat a proposed improvement to withdraw the protest which might serve to defeat it. The holding in this case is exactly the reverse. It permits those whose signatures served to aid in initiating the proposed law to defeat that initiation by withdrawing their names. If those who petitioned for the improvement were allowed to withdraw their names after initiating it before the municipal authorities had acted on it there would be more of a parallel.
The instant case illustrates concretely very well what I have said in the abstract. The proponents of this petition labored hard and obtained originally over 32,000 names. This was whittled down by strict comparison of the clerks, throwing out names even for the difference of a letter, to over 23,000. Then the opponents busy themselves. They *Page 44 
have the names and addresses. They persuade more than 9,000 signers that they have been misled. Perhaps, if the proponents had another opportunity to talk to these signers, they could persuade them that the opponents had misled them in their arguments in favor of withdrawing names. It has become a running uncontrolled debate with he who gets in the last word winning. Let him who appends his name think first and sign afterward. Signers should not be encouraged to think that if they sign unwisely they may easily withdraw. The opponents have their opportunity at election time. If the law is an unwise one, the electorate should repudiate it. Those who wished to withdraw may vote against it. In this case — in any case — where the opponents are permitted to file withdrawal petitions it is unfair and hazardous to the proponents. No one can afford to take the risk of initiating a law if the opponents may follow them stealthily from behind and undo all that has been done. This decision plays havoc with the law.
For the above reasons I can only concur in the result on the ground stated.